Exhibit 10(v)-9
FIRST AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into effective as of July 25, 2008, by and
among ENERGYSOUTH, INC., a Delaware corporation (the “Parent Borrower”), BAY GAS
STORAGE COMPANY, LTD., an Alabama limited partnership (the “Subsidiary
Borrower”, and together with the Parent Borrower, the “Borrowers”), the several
banks and other financial institutions and lenders from time to time party to
the Credit Agreement referred to below (the “Lenders”), and REGIONS BANK, in its
capacity as administrative agent for the Lenders (the “Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, the Borrowers, the Lenders, and the Administrative Agent are
parties to a certain Amended and Restated Credit Agreement, dated as of
November 28, 2007 (the “Credit Agreement”), pursuant to which the Lenders have
made certain financial accommodations available to the Borrowers; and
     WHEREAS, the Borrowers have requested that the Lenders agree (i) to amend
the Credit Agreement so as to (x) include certain provisions in the Credit
Agreement with respect to increases in the total ESI Commitments in effect from
time to time under the Credit Agreement, (y) increase the permitted Leverage
Ratio for periods ending on or after July 31, 2008, and (z) make certain other
modifications to the Credit Agreement as set forth herein, and (ii) to waive
certain prepayment requirements and certain financial statement reporting
requirements for the fiscal quarters of the Parent Borrower ended December 31,
2007, March 31, 2008, and June 30, 2008, all as more particularly provided in
this Amendment, and subject to the terms and conditions hereof, the Lenders are
willing to agree to such amendments and waivers;
     NOW, THEREFORE, for good and valuable consideration, the sufficiency and
receipt of all of which are acknowledged, the Borrowers, the Lenders and the
Administrative Agent agree as follows:
     SECTION 1. Definitions. Capitalized terms used but not defined in this
Amendment have the meanings assigned to such terms in the Credit Agreement.
     SECTION 2. Amendments to Section 1.1 (“Definitions”).
     (a) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition for the term “ESI Commitment” in its entirety and substituting in
lieu thereof the following definition:
     “ESI Commitment” shall mean, with respect to each ESI Lender, the
obligation of such ESI Lender to make ESI Revolving Loans to the Parent Borrower
and to participate in ESI LCs and Swingline Loans in an aggregate principal
amount not

 



--------------------------------------------------------------------------------



 



exceeding the amount set forth with respect to such ESI Lender on
Schedule 1.1-C, or in the case of a Person becoming an ESI Lender after the
Closing Date, the amount of the assigned “ESI Commitment” as provided in the
Assignment and Acceptance executed by such Person as an assignee, or in the case
of a Consenting Lender or an Additional Lender becoming an ESI Lender pursuant
to Section 2.24, the amount of such Consenting Lender’s or Additional Lender’s
ESI Commitment as agreed pursuant to Section 2.24(b)(i), as the case may be, in
each case as the same may be changed pursuant to the terms hereof.
     (b) Section 1.1 of the Credit Agreement is hereby further amended by
replacing the references to the term “Level VII” in the first sentences of the
definitions of “Applicable Margin” and “Applicable Percentage”, respectively,
with references to “Level X.”
     (c) Section 1.1 of the Credit Agreement is hereby further amended by
deleting paragraph (b) of the definition of “Net Proceeds” in its entirety and
substituting in lieu thereof the following paragraph (b):
     (b) with respect to any Debt Issuance or Equity Issuance, the cash proceeds
received by the Parent Borrower and any of its Subsidiaries in respect of such
Debt Issuance or Equity Issuance, including any cash received in respect of any
non-cash proceeds, but only as and when received, in each case net of actual
costs and expenses incurred in connection with such issuance, including without
limitation, legal, accounting and investment banking fees, discounts, consultant
and advisory fees, and sales commissions; provided, however, that there shall be
excluded from such Net Proceeds any cash proceeds received from any Equity
Issuance effected pursuant to the Parent Borrower’s dividend reinvestment and
stock purchase plan up to an aggregate amount of $500,000 in any twelve
(12) month period.
     (d) Section 1.1 of the Credit Agreement is hereby further amended by
adding, in appropriate alphabetical order, the definitions for “Additional
Lender” and “Consenting Lender” and “Merger Agreement”, as follows:
     “Additional Lender” shall have the meaning provided in Section 2.24(a).
     “Consenting Lender” shall have the meaning provided in Section 2.24(a).
     “Merger Agreement”shall mean the Agreement and Plan of Merger dated as of
July 25, 2008, among the Parent Borrower, Sempra Energy, a California
corporation, and EMS Holdings Corp., a Delaware corporation.
     SECTION 3. Amendment to Section 2.12 (“Mandatory Prepayments and Commitment
Reductions”). Section 2.12 of the Credit Agreement is hereby amended by adding
the following paragraph at the end of subsection (b) of such Section 2.12 as
follows:
     Notwithstanding the foregoing, in the event and on each occasion that the
Parent Borrower receives any Net Proceeds from an Equity Issuance subsequent to
July 25, 2008, the Parent Borrower shall, within five (5) Business Days after
such Net Proceeds

2



--------------------------------------------------------------------------------



 



are received, make and apply the payments as described in the immediately
following sentence (and not as otherwise provided in the first sentence of
Section 2.12(h)(2) below) in an aggregate amount not less than the sum of
(i) 100% of the first $60,000,000 of all such Net Proceeds; (ii) 100% of such
additional amount of all such Net Proceeds as may be necessary for the Parent
Borrower to satisfy (on a pro forma basis giving effect to the receipt and
application of such Net Proceeds against the ESI Credit Facility as provided
herein) the maximum Leverage Ratio as applicable following such Equity Issuance
pursuant to Section 6.1, and (iii) 50% of any additional amount of all such Net
Proceeds remaining after the requirements of the preceding clauses (i) and
(ii) have been met; provided, however, that solely with respect to any
prepayment otherwise required by the preceding clause (iii), the Parent Borrower
may, at its option in lieu of such prepayment pursuant to clause (iii), elect to
apply all or a portion of such prepayment as an investment in the Subsidiary
Borrower to the extent, and in the same manner, as permitted pursuant to the
“proviso” in clause (ii) in the immediately preceding paragraph in this
Section 2.12(b). Any required prepayments pursuant to this paragraph shall be
applied solely against the ESI Credit Facility, and shall cause an automatic
reduction in the Aggregate ESI Commitments as provided in Section 2.12(e) below.
     SECTION 4. Amendment to Section 2.13 (“Interest on Loans”). Section 2.13 of
the Credit Agreement is hereby amended by deleting subsection (c) thereof in its
entirety and substituting the following subsection (c):
     (c) While an Event of Default exists or after acceleration, at the option
of the Required Lenders, the Borrowers shall pay interest (“Default Interest”)
with respect to all Eurodollar Loans at the rate otherwise applicable for the
then-current Interest Period plus an additional 5% per annum until the last day
of such Interest Period, and thereafter, and with respect to all Base Rate Loans
(including all Swingline Loans) and all other Obligations hereunder (other than
Loans), at the rate for Base Rate Loans, plus the Applicable Margin and an
additional 5% per annum; provided, however, that if such Event of Default
continues to exist, or such acceleration remains in effect, in any case for a
period longer than 30 days, then such Default Interest shall be increased by an
additional 1% per annum at the end of each 30-day interval from the initial date
of such Event of Default or acceleration, as the case may be (so that, for
example, such additional Default Interest shall be 5% per annum during the first
30-day interval, 6% per annum during the second 30-day interval, and increasing
similarly thereafter during each subsequent 30-day interval).
     SECTION 5. Amendment to Article II (“Amounts and Terms of the Credit
Facilities”). Article II of the Credit Agreement is hereby amended by adding a
new Section 2.24 at the end of Article II as follows:
     SECTION 2.24 Increase of ESI Commitments; Additional Lenders.
     (a) The Parent Borrower shall have the right to cause from time to time an
increase in the total ESI Commitments of the ESI Lenders by adding to this
Agreement one or more additional ESI Lenders (each an “Additional Lender”) or by
allowing one or more ESI Lenders (each a “Consenting Lender”)

3



--------------------------------------------------------------------------------



 



to increase their respective ESI Commitments; provided however that (i) no such
increased or additional ESI Commitments shall take effect unless at the time of
such effectiveness, (x) the Merger Agreement has not been terminated and is in
full force and effect, and (y) no Event of Default shall have occurred hereunder
which is continuing or shall result therefrom, (ii) the aggregate amount of all
such increased and additional ESI Commitments pursuant to this Section 2.24(a)
shall not exceed $30,000,000, and (iii) no ESI Lender’s ESI Commitment shall be
increased without such ESI Lender’s written agreement.
     (b) An increase in the aggregate amount of the ESI Commitments pursuant to
this Section 2.24 shall become effective upon the receipt by the Administrative
Agent of (i) an agreement in form and substance satisfactory to the
Administrative Agent signed by the Borrowers, by each Additional Lender and by
each Consenting Lender, setting forth the new ESI Commitments of such Lenders
and setting forth the agreement of each Additional Lender to become a party to
this Agreement and to be bound by all the terms and provisions hereof, together
with such evidence of appropriate authorization on the part of the Parent
Borrower with respect to the increase in the ESI Commitments and such opinions
of counsel for the Parent Borrower with respect to the increase in the ESI
Commitments as the Administrative Agent may reasonably request, and (ii) Notes
executed and delivered by the Parent Borrower for each Consenting Lender and
each Additional Lender requesting the same, evidencing such Lenders’ ESI
Commitments.
     (c) Upon the acceptance of any such agreement by the Administrative Agent,
the total ESI Commitments shall automatically be increased by the amount of the
ESI Commitments added through such agreement and Schedule 1.1-C shall
automatically be deemed amended to reflect the ESI Commitments of all Lenders
after giving effect to such additional ESI Commitments and Additional Lenders,
as applicable.
     (d) Upon any increase in the aggregate amount of the ESI Commitments
pursuant to this Section 2.24 that is not pro rata among all ESI Lenders,
(x) the Parent Borrower shall promptly prepay all outstanding ESI Borrowings in
their entirety (including all accrued and unpaid interest thereon and any
amounts payable pursuant to Section 2.19 with respect to such payments) through
new ESI Borrowings pursuant to Section 2.3 from the ESI Lenders (including any
Additional Lenders) in proportion to their respective ESI Commitments after
giving effect to such increase, such that all outstanding ESI Borrowings are
held by the ESI Lenders (including any Additional Lenders) in such proportion
and (y) effective upon such increase, the amount of the participations held by
the ESI Lenders (including any Additional Lenders) in the Aggregate ESI LC
Exposure and all Swingline Loans outstanding shall be adjusted such that, after
giving effect to such adjustments, each ESI Lender (including each Additional
Lender) shall hold participations in such Aggregate ESI LC Exposure and all
Swingline Loans in the proportion its respective ESI Commitment bears to the
aggregate ESI Commitments after giving effect to such

4



--------------------------------------------------------------------------------



 



increase. The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to the immediately preceding sentence.
     SECTION 6. Amendment to Article V (“Affirmative Covenants”). Article V of
the Credit Agreement is hereby amended by adding a new Section 5.11 (“Equity
Issuance”) as follows:
     Section 5.11. Equity Issuance. If the Merger Agreement is terminated,
cancelled or otherwise fails to continue in effect at any time after July 25,
2008, then the Parent Borrower shall, within two weeks after the date of such
termination, cancellation or other discontinuation of effectiveness (the “Merger
Termination Date”), have engaged one or more investment banks approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed)
to publicly sell or privately place Capital Stock of the Parent Borrower, or
have received an offer letter from one or more private equity investors for the
purchase of Capital Stock of the Parent Borrower, in any such case so as to
result in the receipt by the Parent Borrower, not later than eight weeks
following such Merger Termination Date, of Net Proceeds in an aggregate amount
not less than the greater of (i) $60,000,000, and (ii) such amount as will
result in the Parent Borrower satisfying (on a pro forma basis giving effect to
the receipt and application of such Net Proceeds against the ESI Credit Facility
as provided herein) the maximum Leverage Ratio prescribed by Section 6.1
applicable after any such Equity Issuance. Any such transaction effected through
a public sale or private placement through one or more investment banks shall be
on such terms as are, in the judgment of such investment bank or banks,
advisable to ensure a successful public sale or private placement of such
securities. Failure of the Parent Borrower to consummate such transactions and
apply the Net Proceeds thereof against the ESI Credit Facility as provided
herein by the end of such eight-week period shall constitute an Event of Default
for purposes of this Agreement and the other Loan Documents.
     SECTION 7. Amendment to Section 6.1 (“Leverage Ratio”). Section 6.1 of the
Credit Agreement is hereby amended by deleting the table of Maximum Ratios
appearing at the end of Section 6.1 in its entirety and substituting the
following:

      Periods Ending   Maximum Ratio
9-30-07 through 5-31-08
  5.75:1.00
6-30-08
  5.50:1.00
7-31-08 through 11-30-08
  7.25:1.00
12-31-08 and thereafter
  5.00:1.00

provided, however, that upon the consummation of any Equity Issuance by the
Parent Borrower after July 25, 2008 (but excluding any Equity Issuances effected
pursuant to the Parent Borrower’s dividend reinvestment and stock purchase plan
up to an aggregate amount of $500,000 in any twelve (12) month period), the
following Maximum Ratios for the

5



--------------------------------------------------------------------------------



 



corresponding Periods Ending shall be in effect at such time and at all times
thereafter and shall replace those set forth above:

      Periods Ending   Maximum Ratio
From the month end of the month in which such Equity Issuance occurs through
11-30-08
  5.25:1.00
 
   
12-31-08 and thereafter
  5.00:1.00

     SECTION 8. Amendment to Schedule 1.1-A (“Applicable Margins and Applicable
Percentages”). Schedule 1.1-A to the Credit Agreement is hereby amended by
adding the following sentence at the end of Schedule 1.1-A.
Notwithstanding the foregoing, (i) during the period from July 25, 2008, through
the ESI Commitment Termination Date, the Applicable Margins and Applicable
Percentages shall be those set forth below (regardless of the Leverage Ratio
then in effect) and, (ii) so long as no Event of Default shall have occurred and
exist as of the ESI Commitment Termination Date, for all periods after the ESI
Commitment Termination Date the Applicable Margins and Applicable Percentages
shall be those set forth in the Pricing Grid above (determined in the same
manner and in accordance with the Leverage Ratios from time to time in effect as
provided in the definitions of the terms “Applicable Margin” and “Applicable
Percentage”):

                      Applicable   Applicable Applicable Margin   Applicable
Margin   Percentage for   Percentage for for Eurodollar Loans   for Base Rate
Loans   Commitment Fees   L/C Fees
3.000%
  2.000%   0.500%   3.000%

     SECTION 9. Waivers of Certain Reporting Requirements and Prepayments.
     (a) Section 5.1(b) of the Credit Agreement requires that the Parent
Borrower deliver to the Administrative Agent and each Lender certain unaudited
financial statements after the end of each of the first three fiscal quarters of
the Parent Borrower’s Fiscal Year, including consolidating statements of income,
stockholders’ or partners’ equity (as applicable), and cash flows showing in
comparative form the respective amounts for the corresponding periods and
portions of the preceding Fiscal Year (such information collectively referred to
herein as the “Prior Year Comparative Information”). The Administrative Agent
and the Lenders hereby agree (i) that, solely with respect to the Parent
Borrower’s fiscal quarters ended December 31, 2007, March 31, 2008, and June 30,
2008, the Parent Borrower may omit from the consolidating statements of income,
stockholders’ or partners’ equity, and cash flows the Prior Year Comparative
Information and (ii) to waive any Default or Event of Default that would
otherwise exist or have occurred pursuant to Section 5.1(b) of the Credit
Agreement as a result of the omission of the Prior Year Comparative Information
from such financial statements for such fiscal quarters.

6



--------------------------------------------------------------------------------



 



     (b) Section 2.12(b) of the Credit Agreement requires that the Parent
Borrower, upon receipt of any Net Proceeds from any Equity Issuance, use a
portion of such Net Proceeds to be applied as a mandatory prepayment of certain
outstanding Obligations and effect a corresponding reduction of certain
Commitments, all as provided in such Section 2.12. The Administrative Agent and
the Lenders hereby agree to waive any Default or Event of Default that would
otherwise exist or have occurred pursuant to Section 2.12 of the Credit
Agreement as a result of the Parent Borrower’s failure to make any such
prepayment otherwise required as a result of the Parent Borrower’s receipt of
Net Proceeds of any Equity Issuance effected prior to July 25, 2008 as part of
the Parent Borrower’s dividend reinvestment and stock purchase plan, to the
extent such Net Proceeds have not exceeded an aggregate amount of $500,000.
     SECTION 10. Conditions to Effectiveness. This Amendment shall become
effective when each of the following conditions shall have been fulfilled:
     (i) the Borrowers, the Administrative Agent and those Lenders constituting
the Required Lenders shall have executed and delivered to the Administrative
Agent a counterpart of this Amendment;
     (ii) each of the Guarantors shall have executed and delivered to the
Administrative Agent the Guarantors’ Acknowledgment and Agreement attached to
this Amendment; and
     (iii) the Parent Borrower shall have paid to the Administrative Agent
(i) for the account of each of the Lenders executing and delivering a
counterpart of this Amendment at or prior to 5:00 p.m. (Central time) on
July 25, 2008, an amendment and waiver fee in an amount equal to 20 basis points
(0.20%) of such Lender’s pro rata share of the Aggregate Commitment Amounts then
in effect for all Lenders, (ii) the fees separately agreed in writing between
the Parent Borrower and the Administrative Agent with respect to this Amendment,
and (iii) the fees and expenses as provided in Section 13 below.
     SECTION 11. Representations and Warranties. The Borrowers represent and
warrant that (a) the representations and warranties contained in Article IV of
the Credit Agreement (with each reference therein to (i) “this Agreement”,
“hereunder” and words of like import referring to the Credit Agreement being
deemed to be a reference to this Amendment and the Credit Agreement as amended
hereby and (ii) “Loan Documents”, “thereunder” and words of like import being
deemed to include this Amendment, the Credit Agreement, as amended hereby, and
the Guarantors’ Acknowledgment and Agreement) are true and correct in all
material respects (unless they speak to a specific prior date) on and as of the
date hereof (after giving effect to this Amendment) as though made on and as of
such date, (b) the execution, delivery and performance of this Amendment and the
Guarantors’ Acknowledgment and Agreement have been duly authorized by all
necessary and appropriate organizational action by each respective Loan Party,
do not violate any of the organizational documents of any respective Loan Party,
and do not violate any provision of applicable law or regulations, orders, or
rulings of any Governmental Authority applicable to any respective Loan Party,
or any other material agreement to which any respective Loan Party is a party,
(c) upon execution and delivery of this Amendment and the Guarantors’
Acknowledgment and Agreement by each Loan Party party to such agreements, each
document will constitute a legal and binding obligation of each such Loan Party,
enforceable

7



--------------------------------------------------------------------------------



 



against it in accordance with its terms, and (d) no event has occurred and is
continuing, or would result from the execution and delivery of this Amendment,
that constitutes a Default or an Event of Default (after giving effect to this
Amendment).
     SECTION 12. Effect on the Credit Agreement. Except as specifically provided
above, the Credit Agreement shall continue to be in full force and effect and is
hereby in all respects ratified and confirmed. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of the Lenders under the
Credit Agreement, nor constitute a waiver of any provision of the Credit
Agreement.
     SECTION 13. Costs and Expenses. The Borrowers agree to pay on demand all
reasonable costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect thereto, and all costs and expenses
(including, without limitation, counsel fees and expenses), if any, in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Amendment.
     SECTION 14. Execution in Counterparts. This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts (in each case, any such execution and delivery may occur by
facsimile or pdf transmission of executed counterparts or signature pages), each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute but one and the same instrument.
     SECTION 15. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of Georgia.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective duly authorized officers as of
the date first above written.

            ENERGYSOUTH, INC.,
as the Parent Borrower
      By:   /s/ Charles P. Huffman         Name:   Charles P. Huffman       
Title:   Executive Vice President and Chief Financial Officer     

                  BAY GAS STORAGE COMPANY, LTD.,
as the Subsidiary Borrower    
 
           
 
  By:   EnergySouth Midstream, Inc., its sole general partner    

                  By:   /s/ Charles P. Huffman         Name:   Charles P.
Huffman        Title:   Executive Vice President and Chief Financial Officer   
 

[SIGNATURE PAGE TO FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT]





--------------------------------------------------------------------------------



 



            REGIONS BANK,
as Administrative Agent, as Issuing Bank,
as Swingline Lender and as a Lender
      By:   /s/ Edward Midyett         Name:   Edward Midyett        Title:  
Vice President     

[SIGNATURE PAGE TO FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT]





--------------------------------------------------------------------------------



 



            SUNTRUST BANK,
as a Lender
      By           Name:           Title:        

[SIGNATURE PAGE TO FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT]





--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as a Lender
      By:   /s/ Helen D. Davis         Name:   Helen D. Davis        Title:  
Vice President     

[SIGNATURE PAGE TO FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT]





--------------------------------------------------------------------------------



 



            UNION BANK OF CALIFORNIA, N.A.,
as a Lender
      By:   /s/ Jeff Fesenmaier         Name:   Jeff Fesenmaier        Title:  
Vice President     

[SIGNATURE PAGE TO FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT]





--------------------------------------------------------------------------------



 



GUARANTORS’ ACKNOWLEDGMENT AND AGREEMENT
     Each of the undersigned Guarantors consents to the execution and delivery
by the Borrowers of this Amendment and jointly and severally ratifies and
confirms the terms of the Subsidiary Guarantee with respect to all indebtedness
now or hereafter outstanding under the Credit Agreement as amended hereby and
all promissory notes issued thereunder. Each of the undersigned Guarantors
acknowledges and agrees that, notwithstanding anything to the contrary contained
herein or in any other document evidencing any indebtedness of the Borrowers to
the Lenders or any other obligation of the Borrowers, or any actions now or
hereafter taken by the Lenders with respect to any obligations of the Borrowers,
the Subsidiary Guarantee (i) is and shall continue to be an absolute,
unconditional, joint and several, continuing and irrevocable guarantee of
payment of all “Parent Guaranteed Obligations” and “Subsidiary Borrower
Guaranteed Obligations” to the extent and as provided therein, including without
limitation, all Borrowings (including, without limitation, all Revolving
Borrowings and Swingline Borrowings) and Letters of Credit made and issued under
the Credit Agreement, as amended, and (ii) is and shall continue to be in full
force and effect in accordance with its terms. Nothing contained herein to the
contrary shall release, discharge, modify, change or affect the obligations or
liabilities of any Guarantor under the Subsidiary Guarantee.
[Signature Page Follows]





--------------------------------------------------------------------------------



 



            GUARANTORS:

ENERGYSOUTH MIDSTREAM, INC.
      By:   /s/ Charles P. Huffman         Name:   Charles P. Huffman       
Title:   Executive Vice President and Chief Financial Officer     

            ENERGYSOUTH SERVICES, INC.
      By:   /s/ Charles P. Huffman         Name:   Charles P. Huffman       
Title:   Executive Vice President and Chief Financial Officer     

            MGS MARKETING SERVICES, INC.
      By:   /s/ Charles P. Huffman         Name:   Charles P. Huffman       
Title:   Executive Vice President and Chief Financial Officer     

